Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing In Madrid, on December 21, 2006 COORDINATION AND GUARANTEES AGREEMENT In connection with financing for the maximum amount of 5,678,261,513.32 BY AND BETWEEN ACCIONA, S.A. As Shareholder FINANZAS DOS, S.A. As Borrower and BANCO BILBAO VIZCAYA ARGENTARIA, S.A. THE ROYAL BANK OF SCOTLAND, PLC BANCA IMI S.P.A. BNP PARIBAS BRANCH LOCATED IN SPAIN BANCO SANTANDER CENTRAL HISPANO, S.A. NATEXIS BANQUES POPULAIRES, BRANCH LOCATED IN SPAIN CALYON, BRANCH LOCATED IN SPAIN As Lenders and Suppliers of the Interest Rate Hedge Agreements and BANCO SANTANDER CENTRAL HISPANO, S.A. As Agent (Legal and Tax Consultants) COORDINATION AND GUARANTEES AGREEMENT In Madrid, on December 21, 2006 THERE APPEAR AND PARTICIPATE For one party, Mr. Juan Gallardo Cruces, being of legal age, with National Identity Document (NID) No. 691.950-H and Mr. José Ángel Tejero Santos, being of legal age, with NID No. 52.570.589-H, in the name and on behalf of FINANZAS DOS, S.A. (hereinafter the  Borrower ), with domicile in Madrid, Calle Juan de Mena, number 8, and Tax Identification Code number A- 80062755, duly authorized to execute this agreement by virtue of a power of attorney executed before Madrid Notary Mr. Manuel Rodríguez Marín on December 20, 2006, under order number 4,000 of his notary record book. For another party, Mr. Valentín Francisco Montoya Moya, being of legal age, with NID No. 50.539.787-R and Mr. Juan Gallardo Cruces, being of legal age, with NID No. 691.950-H, for and on behalf of ACCIONA, S.A. (hereinafter  ACCIONA  or the  Shareholder ), with domicile in Alcobendas (Madrid), Avenida de Europa, number 18 and Tax Identification Code number A- 08001851, duly authorized to execute this agreement by virtue of a power of attorney executed before Madrid Notary Mr. Manuel Rodríguez Marín on October 26, 1998 under order number 2,911 of his notary record book. And for another party, Mr. Manuel Pérez Peral, being of legal age, with NID No. 27.300.295-P and Mr. Ignacio Domínguez-Adame Bozzano, being of legal age, with NID No. 1.391.826-M, for and on behalf of BANCO SANTANDER CENTRAL HISPANO, S.A. (hereinafter  SAN , or the  Agent ), with domicile in Santander, Paseo de Pereda, numbers 9 to 12 and Tax Identification Code number A-39000013, duly authorized to execute this agreement by virtue of a power of attorney executed before the Notary of the Illustrious Association of Burgos, Mr. José María de Prada Díez, on March 1, 2002 under order number 574 of his notary record book. Mr. Jose Maria Arana Arbide, being of legal age, with NID No. 15.940.550-D and Mr. Francisco Javier Sierra Sopranis , being of legal age, with NID No. 42.090.468-P, in the name and on behalf of THE ROYAL BANK OF SCOTLAND,PLC (hereinafter 2  RBS ), with domicileat 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland, duly registered in the Commercial Registry of Scotland under number 90312, duly authorized to grant this agreement in virtue of powers of attorney granted, respectively, before the Notary of Madrid Mr.Antonio de la Esperanza Rodriguez, onSeptember 19, 2006, under serial number 5,388 of his protocol . Mr. José Gefaell Chamochin, being of legal age, with NID No. 36.045.004-W, and Mr. José Serrano-Suñer de Hoyos, being of legal age, with NID No. 7.240.457-B, for and on behalf of BNP PARIBAS, Branch located in Spain (hereinafter  BNP ), with domicile in Madrid, Calle Ribera del Loira, number 28 and Tax Identification Code number A-0011117-I, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively, before Madrid Notary Mr. Miguel Ruiz Gallardón García de la Rasilla, on February 10, 2005, under order number 963 of his notary record book, and before the same Notary, on July 12, 2006, under order number 5,797 of his record book. Mr. Rolando Menor Aguilera, being of legal age, with NID No. 50.820.688-A, and Mr. Javier Álvarez-Rendueles Villar, being of legal age, with NID No. 7.230.899-K, for and on behalf of CALYON, Branch located in Spain (hereinafter  CALYON ), with domicile in Madrid, Paseo de la Castellana, number 1 and Tax Identification Code number A-0011043-G, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively, before Madrid Notary Mr. José Manuel García-Lozano Zulueta, on July 28, 2004 under order number 951 of his notary record book, and before the same Notary on April 18, 2005 under order number 359 of his notary record book Mr. Fernando Vázquez de la Puerta, being of legal age, with NID No. 401.727-D and Mr. Juan Gortázar Sánchez-Torres, being of legal age, with NID No. 50.838.339-J, for and on behalf of BANCO BILBAO VIZCAYA ARGENTARIA, S.A. (hereinafter  BBVA ), with domicile in Bilbao, Plaza de San Nicolás, number 4 and Tax Identification Code number A-48265169, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively, before Bilbao Notary Mr. José María Arriola Arana on March 17, 2003 under order number 418 of his notary record book, and before Bilbao Notary Mr. José Ignacio Uranga Otaegui on June 6, 2000 under order number 2,174 of his notary record book. Mr. José Guardo Galdón, being of legal age, with NID No. 18.965.340-D, for and on behalf of BANCA IMI S.P.A. (hereinafter  IMI ), with domicile in Milan (Italy), Corso Matteotti, number 6, and registered in the registry of companies with number 01988810154, duly authorized to execute this agreement by virtue of a power of attorney executed before Milan Notary Mrs. Mónica de Paoli on December 21, 2006 under order number [ ] of her notary record book. Mr. Ricardo Teissiere Carrión, being of legal age, with NID No. 00698785-E and Mr. José Luís Sánchez García, being of legal age, with NID No. 4612737-Z, for and on behalf of NATEXIS BANQUES POPULAIRES, Branch located in Spain (hereinafter  NATEXIS ), with domicile at Paseo de Recoletos 7-9 and Tax Identification Code number N-0013055I, duly authorized to execute this agreement by virtue of powers of attorney executed, respectively, before Madrid Notary Mr. Pablo de la Esperanza Rodríguez, on April 19, 2006 under order number 1,693 of his notary record book, and before Madrid Notary Mr. Antonio de 3 la Esperanza Rodríguez, on September 20, 2001 under order number 4,060 of his notary record book. Hereinafter, and notwithstanding that which is stipulated herein below, SAN, RBS, BNP, CALYON, BBVA, IMI, and NATEXIS will collectively be called the  Lenders . All of the above parties hereafter will also collectively be called the  Parties . The Parties agree to formalize this coordination and guarantees agreement, and for that purpose. THEY MANIFEST AND DECLARE I. That the Borrower is a Spanish corporation, duly registered in the Commercial Registry of its corporate domicile, the identity information of which is listed in the introductory section of this record. II. On September 25, 2006, the Borrower, a company wholly-owned by ACCIONA, S.A. (hereinafter  ACCIONA ), purchased 10% of the shares representing the capital stock of Endesa, S.A., (hereinafter  ENDESA ), and subsequently up to an approximate percentage of 20%, that is, 211,750,424 shares (hereinafter  ENDESA's Shares ) admitted for listing on the securities exchanges and represented through a book entry in the Registration Management Company, Securities Clearing and Settlement Service, S.A. ( IBERCLEAR ). III. Acting with ACCIONA's financial support, the Borrower initially financed payment of the price of the purchase described by using a short-term line of credit signed on September 26, 2006 with Banco Santander Central Hispano, S.A. (hereinafter  SAN  or the  Agent ) for the amount of THREE BILLION FOUR HUNDRED SEVENTY-FIVE MILLION EUROS (3,475,000,000) with a due date on February 28, 2007, which was novated on November 15, 2006 (the  Bridge Loan ), and it is interested in paying off part of the debt arising out of the Bridge Loan. IV. For that purpose, the Lenders have agreed to grant to the Borrower on this date a financing agreement for the amount of FIVE BILLION SIX HUNDRED SEVENTY-EIGHT MILLION TWO HUNDRED SIXTY-ONE THOUSAND FIVE HUNDRED THIRTEEN AND THIRTY-TWO HUNDREDTHS EUROS (5,678,261,513.32) (the  Financing Agreement ). V. Simultaneously, at the execution of this agreement and the Financing Agreement, the Borrower has signed with SAN, RBS, CALYON, NATEXIS, IMI, BNP and BBVA several Financial Operation Master Agreements (Contratos Marco de Operaciones Financieras - CMOF), which regulate the terms and conditions of the interest rate risk hedge of the Financing Agreements (hereinafter the  Interest Rate Hedge Agreements ). VI. That notwithstanding the Borrower's personal and unlimited financial liability, the latter is willing to guarantee fulfillment of all its obligations under the financing described in the 4 above representation IV above and the hedge derivatives mentioned in the above representation V. VII. That, pursuant to the above, the Guaranteed Creditors, the Borrower and the Shareholder have agreed on the terms and conditions that will govern the guarantees to be provided in order to secure the obligations mentioned in the above representations IV and V, for which reason the Parties agree to sign this agreement (hereinafter the  Agreement  or the  Coordination and Guarantees Agreement ), which will be governed by the following. 5 STIPULATIONS 1. DEFINITIONS In the present Agreement, when used in either the singular or plural, the terms in title case will have the meaning set forth in the Financing Agreement or any other Financing Document unless such terms appear defined in the present Agreement or another meaning is expressly given to them in the present Agreement. Additionally, in the present Agreement, the following terms in title case will have the following meanings: Majority of the Guaranteed Creditors at all times the set of Guaranteed Creditors whose share of the amounts owed by the Borrower under the Guaranteed Obligations is at all times more than 50 percent. For purposes of determining this calculation, the Financing Agreement and the Interest Rate Hedge Agreements will be observed. With respect to the latter, only the amounts actually owed will be taken into account. Derivative Suppliers SAN, RBS, CALYON, BBVA, BNP, IMI and NATEXIS in their capacity of the Borrowers counterparties to the Interest Rate Hedge Agreements. 2. LIST OF GUARANTEES Guarantees provided by the Borrower The Borrower guarantees fulfillment of all payment obligations assumed under the Financing Agreement in the broadest terms, including repayment of the unamortized principal, regular and default interest, fees, taxes, expenses for which the Borrower is responsible, legal costs and any other obligations assumed by the Borrower (hereinafter the  Guaranteed Financing Obligations ) by providing the following guarantees: (a) A pledge of ENDESA's Shares belonging to the Borrower. (b) A pledge of the credit rights held by the Borrower under the Interest Rate Hedge Agreements. Likewise, the Borrower guarantees fulfillment of all payment obligations assumed under the Interest Rate Hedge Agreements in the broadest terms, including making any regular payments, any payments due to their early termination, and reimbursement of default interest and fees, taxes, expenses for which the Borrower is responsible, legal costs and any other obligations assumed by the Borrower (hereinafter the  Guaranteed Hedge Obligations ) by pledging the remainder resulting from enforcement of the guarantees described in the above paragraph (a). 6 The Guaranteed Financing Obligations and the Guaranteed Hedge Obligations will collectively be called the  Guaranteed Obligations . Finally, the Borrower guarantees fulfillment of the Guaranteed Obligations by providing the following guarantees: (i) A pledge of the balance of the Credit Account in the Checking Account. (ii) A pledge of the balance of the Main Account. (iii) A pledge of the credit rights held by the Borrower under ACCIONA's Support Agreement. The provision of the guarantees in question notwithstanding the Borrower's universal financial liability in case of total or partial breach of the Guaranteed Obligations in accordance with Article 1911 of the Civil Code. All the Parties agree that the new guarantees in connection with the Guaranteed Obligations must be executed subject to the stipulations of the present Agreement. Guarantees provided by the Shareholder To guarantee the Guaranteed Financing Obligations, the Shareholder pledges all of the Borrower' shares, subject to the terms and conditions set forth in Stipulation 8. Likewise, to guarantee the Guaranteed Hedge Obligations, the Shareholder pledges the remainder resulting from enforcement of the guarantee described in the preceding paragraph. Hereinafter, the pledges provided by the Shareholder together with all the guarantees described in the above Stipulation 2.1 will collectively be called the  Guarantees , and any of them individually will be called a  Guarantee .). Acceptance by the Guaranteed Creditors The Guaranteed Creditors expressly accept all the Guarantees provided in their favor in virtue of the present agreement. Representations of the Borrower and the Shareholder The Guaranteed Creditors execute the Financing Agreement and the Interest Rate Hedge Agreements in consideration, among other things, of the following representations made by the Shareholder and the Borrower, who recognize and accept the essential nature of these representations for the Guaranteed Creditors and that will be tacitly understood renewed on the date on which a provision is made and on each day of start of an Interest Period of any of the Guaranteed Obligations: 7 a) the Borrower and the Shareholder are validly existing companies in accordance with the laws of Spain; they have the capacity to act in order to fulfill all the rights and obligations under the present Agreement; and their corporate purpose allows them to complete this legal act; b) the Borrower and the Shareholder have adopted all decisions and obtained all administrative, corporate or other authorizations necessary to execute and fulfill the present Agreement, so that the obligations undertaken hereunder are valid, binding and demandable; c) neither execution of the present Agreement nor fulfillment of any of the stipulations therein contained violates or will violate or constitutes or will constitute a breach, nor do they cause or will they cause overstepping or breach of any limitation, obligation or prohibition on the Borrower or the Shareholder or on the powers of the representatives imposed or that is contained in (i) any law, regulation or administrative resolution or judicial decision, through which the Borrower or the Shareholder or any other assets are bound or earmarked, (ii) any document or regulation containing or establishing the rules of incorporation of the Borrower or of the Shareholder, or (iii) any contract, agreement or other instrument to which the Borrower or Shareholder is a party or that makes any of their assets subject to attachment; d) The Shareholder holds one hundred percent (100%) of the Borrower's Shares, and at the date of the present Agreement, they are free of charges and encumbrances; e) The Borrower holds approximately 20% of ENDESA's capital stock, and at the date of the present Agreement, ENDESA's Shares are free of charges and encumbrances; 3. PLEDGE OF ENDESA'S SHARES To guarantee the Guaranteed Financing Obligations, in accordance with the provisions of the Civil Code, the Borrower pledges ENDESA's Shares, subject to the following terms and conditions. The Parties agree to submit the pledge to the legal provisions contemplated in Royal Decree-Law 5/2005 dated March 11, with urgent amendments to boost productivity and improve public contracting (hereinafter  RD 5/2005 ) whenever applicable. Provision of the pledge 3.1.1 Verification of full ownership of the Shares. For purposes of what is set forth in Article 1857.2 of the Civil Code, the Borrower claims that it is the full owner of 211,750,424 ENDESA shares (hereinafter the  Shares  or  Endesa's Shares ), admitted for listing on the securities exchanges and represented through a book entry at Banco Santander Central Hispano, S.A. in its capacity of an entity having holdings in IBERCLEAR and deposited in account 0of Banco Santander Central Hispano, S.A. The Borrower represents that, on the date of the present Agreement, the Shares are free of charges and encumbrances. In addition, the Borrower shows the certifying 8 Notary and hereby delivers to the Agent the certificate of legal capacity (hereinafter the  Certificate of Legal Capacity ) contemplated in Royal Decree 116/1992 from February 14 on representation of securities through book entries and set-off and settlement of stock market transactions (hereinafter  RD 116/1992 ). 3.1.2 Provision of the pledge in a public document . The execution of the present Agreement, raised to the category of a public document, makes the Pledge effective vis-à-vis third parties in accordance with Article 8.1 from RD 5/2005. 3.1.3 Conveyance of possession . For purposes of validly providing the Pledge, in accordance with Article 8.1 from RD 5/2005, the contribution or conveyance of possession of the Shares in favor of the Lenders is carried out by way of registration of the pledge in the respective book entry. For these purposes, the Parties hereby ask the Adhered Entity in charge of book registration of the Shares, Banco Santander Central Hispano, S.A., to record the provision of this pledge in the respective record of book entries. Likewise, once the pledge is recorded in the record of book entries, the Adhered Entity, Banco Santander Central Hispano, S.A., is asked to issue a certificate through a person having a sufficient power of attorney for that purpose, evidencing recording of the pledge of the Shares. By virtue of the real right established in their favor, the Lenders accept and assume possession of the Shares pursuant to Article 1863 of the Civil Code in the manner contemplated in Article 10 of Law 24/1988 from July 28, of the Securities Market, and Article 13 from Royal Decree 116/1992. Exercise of the rights inherent to the Shares 3.2.1 Economic rights of the Shares. The economic rights of the Shares will belong to the Borrower, notwithstanding the antichresis provisions of the pledge in accordance with Stipulation 3.3.2 below. 3.2.2 Political rights of the Shares. The political rights of the Shares will belong to the Borrower and will be exercised by the latter in a manner aimed at properly performing the Guaranteed Obligations. 9 Extension of the Pledge 3.3.1 Extension of the pledge through actual subrogation. The pledge will be extended automatically to any shares, holdings, securities or other financial elements (including money) that the Shares are converted into under any expropriation, merger, transformation, spin-off, swap, reduction of capital or dissolution and liquidation of ENDESA. In the event that while the Pledge is in effect, there is an increase in ENDESA's capital and the Borrower decides to waive its preferred subscription right, it must notify the Agent at least twenty Working Days in advance of the deadline to exercise the preferred subscription right. The Agent will be authorized to take all necessary steps on the Borrower's behalf to convey to third parties the respective subscription rights, by applying the price obtained upon the early amortization of Tranche A of the Financing. 3.3.2 Antichresis nature of the pledge. The pledge will be extended to dividends and distributions that ENDESA distributes to the Borrower and, generally, to any other economic return obtained from the Shares. Any amount distributed by ENDESA as dividends or amounts with a charge to dividends must be entered into the Main Account and may be applied by the Borrower as set forth in the Financing Agreement. Limitations on disposal of the Shares The Borrower may not sell, assign, swap, encumber or otherwise dispose of the Shares without the prior written consent of all the Lenders acting unanimously nor establish any right of option or restriction on their free transferability except as permitted under the Financing Documents. Likewise, the Borrower may not transfer the Registry of the Shares to another participating entity authorized by IBERCLEAR other than Banco Santander Central Hispano, S.A. without the prior written consent of the Lenders. In that case, the Borrower must furnish the Agent with the certificate referred to in the above section 3.1.3, issued by the new entity. The expenses and commissions that must be satisfied in favor of Banco Santander Central Hispano, S.A. for keeping the Registry of the Shares (as long as such Shares continue to be pledged under the present Agreement) will be for the Borrower's account. 4. PLEDGE OF THE BALANCE OF THE CREDIT ACCOUNT IN THE CHECKING ACCOUNT To guarantee the Guaranteed Obligations, the Borrower pledges the positive balance existing at any time in the Credit Account in the Checking Account. Therefore, the pledge applies to the creditor balance of the Credit Account in the Checking Account. 10 Provision of the pledge 4.1.1 Provision of the pledge. Notification to the Agent. In its capacity of party to the present Agreement and potential debtor of the credit rights that are the object of the pledge, the Agent is deemed notified of the provision of the pledge. 4.1.2 Provision of the pledge vis-à-vis third parties . The execution of the present Agreement, raised to the category of a public document, makes the pledge effective vis-à-vis third parties, pursuant to Article 1865 of the Civil Code. Right to dispose the balance of the Credit Account in the Checking Account For purposes of what is set forth in Article 9.2 from RD 5/2005, the Parties agree to grant the Guaranteed Creditors the right to dispose the money that is the object of the financial guarantee, the amount of which is determined with the balance of the Credit Account in the Checking Account. In accordance with the last part of Article 9.2 from RD 5/2005, on behalf of the Guaranteed Creditors, the Agent may avail itself of the money that is the object of the guarantee in order to apply its amount to performing all the Guaranteed Obligations. The Agent may avail itself of the money that is the object of the Guarantee to pay off the obligations in question when they are due, whether in whole or in part, and whether normally or early. If there are several outstanding payment obligations on the same due date, the Agent will apply the balance of the Credit Account in the Checking Account to payment of the obligations referred to in the preceding paragraph, prorated according to the amounts of the obligations that are due on the same date. 5. PLEDGE OF THE BALANCE OF THE MAIN ACCOUNT To guarantee the Guaranteed Obligations, the Borrower pledges the positive balance existing at any time in the Main Account. Therefore, the pledge applies to the creditor balance of the Main Account. Provision of the pledge 5.1.1 Provision of the pledge. Notification to the Agent. In its capacity of party to the present Agreement and potential debtor of the credit rights that are the object of the pledge, the Agent is deemed notified of the provision of the pledge. 5.1.2 Provision of the pledge vis-à-vis third parties . The execution of the present Agreement, raised to the category of a public document, makes the pledge effective vis-à-vis third parties, pursuant to Article 1865 of the Civil Code. Right to dispose the balance of the Main Account For purposes of what is set forth in Article 9.2 from RD 5/2005, the Parties agree to grant the Guaranteed Creditors the right to dispose the money that is the object of the financial guarantee, the amount of which is determined with the balance of the Main Account. 11 In accordance with the last part of Article 9.2 from RD 5/2005, on behalf of the Guaranteed Creditors, the Agent may avail itself of the money that is the object of the guarantee in order to apply its amount to performing all the Guaranteed Obligations. The Agent may avail itself of the money that is the object of the Guarantee to pay off the obligations in question when they are due, whether in whole or in part, and whether normally or early. If there are several outstanding payment obligations on the same due date, the Agent will apply the balance of the Main Account to payment of the obligations referred to in the preceding paragraph, prorated according to the amounts of the obligations that are due on the same date. 6. PLEDGE OVER THE CREDIT RIGHTS HELD BY THE BORROWER BY VIRTUE OF THE INTEREST RATE HEDGE AGREEMENTS To guarantee the Guaranteed Financing Obligations, the Borrower pledges the credit rights that it may hold and that result in its favor from the Interest Rate Hedge Agreements when they are due normally or early. Provision of the pledge 6.1.1 Provision of the pledge. Notification to the Derivative Suppliers. In their capacity of a party to the present Agreement and potential debtor of the credit rights that are the object of the pledge, the Derivative Suppliers are deemed notified of the provision of the pledge. 6.1.2 Provision of the pledge vis-à-vis third parties . The execution of the present Agreement, raised to the category of a public document, makes the pledge effective vis-à-vis third parties, pursuant to Article 1865 of the Civil Code. Payment of the rights that are the object of the pledge As a result of the pledge provided pursuant to this Stipulation, all credit rights that are the object of the guarantee must be paid into the Credit Account of the Checking Account. Extension of the pledge The pledge will be extended to all the civil fruits of the assigned rights in guarantee that are the object of the pledge, in particular to default interest and compensations that may accrue due to non-payment or late payment of such credits. 7. PLEDGE OF THE CREDIT RIGHTS HELD BY THE DEBTOR UNDER ACCIONAS SUPPORT AGREEMENT To guarantee the Guaranteed Obligations, the Borrower pledges the credit rights that it holds as creditor and that arise in its favor under ACCIONA's Support Agreement. 12 Provision of the pledge Provision of the pledge. Notification to the assigned debtor. In its capacity of party to the present Agreement and as debtor of the credit rights assigned in guarantee that are the object of the pledge, ACCIONA is deemed notified of the provision of the pledge. Provision of the pledge vis-à-vis third parties . The execution of the present Agreement, raised to the category of a public document, makes the pledge effective vis-à-vis third parties, pursuant to Article 1865 of the Civil Code. Payment of the credit rights assigned in guarantee that are the object of the pledge As a result of the pledge provided pursuant to this Stipulation, all credit rights that are the object of the guarantee must be paid into the Credit Account of the Checking Account.
